IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-170-CV



THE CITY OF GEORGETOWN, TEXAS; AND PAT HURLEY,
INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY,

	APPELLANTS

vs.



JOE MICHAEL GARCIA AND ESTHER GARCIA,

	APPELLEES


 


FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT

NO. 91-402-C368, HONORABLE BURT CARNES, JUDGE PRESIDING


 



PER CURIAM


	The parties have filed an agreed motion to dismiss this appeal.  The motion is
granted.  Tex. R. App. P. 59(a).
	The appeal is dismissed.

Before Justices Powers, Jones and Kidd
Dismissed on Joint Motion
Filed:   November 17, 1993
Do Not Publish